EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Heather M. Barnes on April 29, 2022 .  The application has been amended as follows:
	IN THE CLAIMS:
Claim 20 has been amended as follows: 
- - A vehicle transmission, comprising: 
a housing comprising a bulkhead, the bulkhead dividing the housing into a sump and a reservoir, the bulkhead comprising an opening configured to fluidly couple the sump and the reservoir, the reservoir defined by a bottom wall, a side wall, and the bulkhead, the bulkhead connected to the side wall and the bottom wall, the bulkhead upwardly sloping from the bottom wall toward the side wall; 
a plurality of transmission gears disposed in the sump of the housing; 
a fluid disposed at a bottom of the housing at a fluid level no higher than a top of the bulkhead opening, a lower portion of one of the plurality of transmission gears configured to contact the fluid, the reservoir configured to receive overflow fluid from the sump through the opening; 
a port at least partially disposed in the reservoir and fluidly coupling the reservoir to a main sump of the vehicle; 
a filter disposed in the reservoir, and, 
a suction line at least partially disposed in the sump and fluidly coupling the sump to one or more of a cooling system, a filtration system, and a lubrication mechanism for axles of the vehicle; 
wherein the fluid is oil, the sump comprising an oil level, the reservoir comprising an oil level, the reservoir oil level is greater than the sump oil level; 
wherein the housing comprising a pressure differential defined by a sump air pressure and a reservoir air pressure, the sump air pressure being greater than the reservoir air pressure, the pressure differential configured to transfer fluid from the sump through the bulkhead opening and to the reservoir, the sump air pressure being less than 5 psi; 
wherein the vehicle is an agricultural vehicle.    - -
Claim 23 has been amended as follows: 
- -   The vehicle transmission of claim 20, wherein one or more transmission gears 
Claim 24 has been amended as follows: 
- -   The vehicle transmission of claim 23, wherein the one or more transmission gears 
Claim 25 has been amended as follows: 
- -   The vehicle transmission of claim 20, wherein the opening being positioned adjacent the bottom wall of the housing. - -
Claim 27 has been amended as follows: 
- -   A vehicle transmission, comprising: 
a bulkhead dividing a housing into a sump and a reservoir, the bulkhead including an opening to transfer a lubricating fluid from the sump to the reservoir, the bulkhead connected to a side wall and a bottom wall of the reservoir, the bulkhead upwardly sloping from the bottom wall to the side wall, the lubricating fluid disposed in the housing at a fluid level below a top of the opening, and the reservoir including a port fluid coupling the reservoir to a main sump; 
a plurality of transmission gears disposed in the sump, one of the plurality of transmission gears in contact with the lubricating fluid; 
a filter disposed in the reservoir; and 
a suction line at least partially disposed in the sump and fluidly coupling the sump to a vehicle component outside of the housing; 
wherein the housing includes a pressure differential defined by a sump air pressure being greater than a reservoir air pressure, the pressure differential configured to transfer fluid from the sump to the reservoir via the opening, the sump air pressure being less than 5 psi. - -
REASONS FOR ALLOWANCE
Claims 8, 11, and 20-30 are allowed over the prior art. The following is an examiner’s statement of reasons for allowance:  The prior art taken as a whole neither discloses nor renders obvious the claim combinations recited in amended claims 20 and 27 recited above. EP 1602861 A, U.S. Patent No. 4,736,819 A, U.S. P.G. Publication No. 2018/0045295 A1, U.S. P.G. Publication No. 2007/0169583 A1, U.S. P.G. Publication No. 2018/0045295 A1, U.S. Patent No. 2,743,627 A, and JP 2006292082 A do not individually or in combination disclose or render obvious the claim combination comprising, inter alia, a bulkhead dividing a housing into a sump and a reservoir, the bulkhead including an opening to transfer a lubricating fluid from the sump to the reservoir, the bulkhead connected to a side wall and a bottom wall of the reservoir, the lubricating fluid disposed in the housing at a fluid level below a top of the opening, and the bulkhead upwardly sloping from the bottom wall to the side wall, the housing comprising a pressure differential defined by a sump air pressure and a reservoir air pressure, the sump air pressure being greater than the reservoir air pressure, the pressure differential configured to transfer fluid from the sump through the bulkhead opening and to the reservoir, the sump air pressure being less than 5 psi.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL D YABUT/Primary Examiner, Art Unit 3656